DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Priority
2,	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/936,000, filed on 5 June 2013.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 6 October 2020 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,885,602.  Although the claims at issue are not identical, they are not patentably distinct from each other because, as set forth below, the claims are obvious variants of each other.
Present Application
U.S. Patent No. 10,885,602
Claim 1: A method in a tile-based graphics processing system for processing one or more primitives derived from geometry data defining objects for display, the method comprising:

deriving a sequence of geometrically modified primitives from at least one of the one or more primitives; and






for each of a plurality of tiles,
deriving an object list including data identifying the primitive from which the sequence of geometrically modified primitives is derived



storing data indicating the first and/or last position in the sequence of the geometrically modified primitives located within that tile.


deriving one or more geometrically modified primitives from at least one of the one or more primitives using at least one of a plurality of modifying functions;

assigning to each of the plurality of modifying functions an identifier identifying that modifying function; and

for each of a plurality of tiles:
deriving an object list identifying the primitive from which each geometrically modified primitive located at least partially within that tile is derived.

the sequence of the plurality of modified primitives.


	Claim 9 of the Patent depends from claim 8 of the Patent, which in turn depends from claim 1 of the Patent.  The subject matter recited in claim 1 of the Patent, combined with the subject matter of claim 9 of the Patent, includes all the elements recited in claim 1 of the Application, along with other further limiting features.  Therefore, claim 1 of the Patent combined with claim 9 of the Patent constitutes an obvious variation over claim 1 of the Application.
	Similarly, the combination of claims 12 and 9 of the Patent is an obvious variation over claim 12 of the Application; and the combination of claims 20 and 9 of the Patent is an obvious variation over claim 20 of the Application.
	Claim 2 of the Application includes the subject matter expressly recited in claim 8 of the Patent, and is therefore an obvious variant over the combination of claims 1, 9 and 8 of the Patent.
	Claim 3 of the Application includes the subject matter expressly recited in claim 2 of the Patent, and is therefore an obvious variant over the combination of claims 1, 9 and 2 of the Patent.

	Claim 5 of the Application includes the subject matter expressly recited in claim 4 of the Patent, and is therefore an obvious variant over the combination of claims 1, 9, 2, 3 and 4 of the Patent.
	Claim 6 of the Application includes the subject matter expressly recited in claim 5 of the Patent, and is therefore an obvious variant over the combination of claims 1, 9, 2, 3, 4 and 5 of the Patent.
	Claim 7 of the Application includes subject matter expressly recited in claim 1 of the Patent, and is therefore an obvious variant over the combination of claims 1 and 9 of the Patent.
	Claim 8 of the Application includes the subject matter expressly recited in claim 6 of the Patent, and is therefore an obvious variant over the combination of claims 1, 9 and 6 of the Patent.
	Claim 9 of the Application includes the subject matter expressly recited in claim 7 of the Patent, and is therefore an obvious variant over the combination of claims 1, 9, 6 and 7 of the Patent.
	Claim 10 of the Application includes the subject matter expressly recited in claim 10 of the Patent, and is therefore an obvious variant over the combination of claims 1, 9 and 10 of the Patent.
	Claim 11 of the Application includes the subject matter expressly recited in claims 10 and 11 of the Patent, and is therefore an obvious variant over the combination of claims 1, 9, 8, 10 and 11 of the Patent.

	Claim 14 of the Application includes the subject matter expressly recited in claim 13 of the Patent, and is therefore an obvious variant over the combination of claims 12, 9 and 13 of the Patent.
	Claim 15 of the Application includes the subject matter expressly recited in claim 14 of the Patent, and is therefore an obvious variant over the combination of claims 12, 9, 13 and 14 of the Patent.
	Claim 16 of the Application includes the subject matter expressly recited in claim 15 of the Patent, and is therefore an obvious variant over the combination of claims 12, 9, 13, 14 and 15 of the Patent.
	Claim 17 of the Application includes the subject matter expressly recited in claim 16 of the Patent, and is therefore an obvious variant over the combination of claims 12, 9, 13, 14, 15 and 16 of the Patent.
	Claim 18 of the Application includes subject matter expressly recited in claim 12 of the Patent, and is therefore an obvious variant over the combination of claims 12 and 9 of the Patent.
	Claim 19 of the Application includes the subject matter expressly recited in claim 17 of the Patent, and is therefore an obvious variant over the combination of claims 12, 9 and 17 of the Patent.

Allowable Subject Matter
6.	There is presently no allowable subject matter due to the non-statutory obviousness-type double patenting rejections set forth above.  However, Examiner notes that claims 1-20 otherwise distinguish over the prior art.  The closest prior art discovered is the combination of Adams (US-2011/0148901), Schreyer (US-2013/0293544), Nystad (US-2010/0177105), Sorgard (US-2008/0150950), and Isomaki (US-2016/0148337). Other relevant references include Stowe (US-2004/0100465), Shreiner (US-2012/0206455), Isomaki-2 (US-10,163,238), Sorgard-2 (US-2007/0146378), Martin (US-2013/0162651), Duluk (US-2007/0165035), Legakis (US-8,169,437), Howson (US-2013/0194264), Kailio (US-2013/0120380), and Woo (US-2011/0090224).  However, none of the prior art references cited above, or any other prior art discovered by Examiner, fully teaches any of the pending claims, either in a single reference or in an obvious combination of references. Accordingly, claims 1-20 distinguishes over the prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616